NOTICE OF ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 was filed after the mailing date of the Notice of Allowance filed on October 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, wherein the application remains in condition for allowance.  The reasons for allowance remain as set forth in the Office Action filed on October 26, 2021, and are reproduced herein below for convenience.

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:

Concerning independent claims 1, 10 and 16, Romo discloses a disinfection apparatus, comprising:
A germicidal pulsed light source (paragraph 125) arranged within the disinfection apparatus (1060) such that germicidal light generated from the germicidal pulsed light source is projected exterior to the disinfection apparatus (Figures 3, 4 and 9);
Voltage circuitry for applying a voltage to the germicidal pulsed light source (paragraphs 123, 129, 259 and 265);
Power supply circuitry (paragraph 129); 
Wheels to affect portability of the disinfection apparatus (paragraph 228);
An actuator for moving the germicidal pulsed light source relative to a support structure of the disinfection apparatus (paragraphs 227, 241 and 242);
An occupancy sensor for determining presence of an individual in a region being disinfected (paragraph 130);
A processor (paragraphs 125, 129 and 190-211); and
Program instructions executable by the processor for inhibiting and terminating the generation of light from the germicidal pulsed light source upon the occupancy sensor detecting presence of an individual (paragraphs 129, 130, 131 and 190-211).
The instantly claimed inventions as set forth in independent claims 1, 10 & 16 is distinctly different from the closest prior art in that Romo does not disclose that the disinfection apparatus includes trigger voltage circuitry for applying a trigger voltage to the germicidal pulsed light source at a set frequency greater than approximately 3 Hz, 
As such, independent claims 1, 10 & 16, and the claims that depend therefrom, are allowable over the closest prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799